 



Exhibit 10.1
CONSULTING SERVICES AGREEMENT
     This Agreement is made as of the 28th day of June 2007 by and between Paul
V. Cusick, Jr. (hereinafter the “Consultant”) and Century Bancorp, Inc. (the
“Company”) and its subsidiary, Century Bank and Trust Company (the “Bank”)
(hereinafter collectively referred to as “Century”).
     WHEREAS, Century desires to engage Consultant as an independent contractor
to provide services to Century based on Consultant’s long and extensive
experience and knowledge of Century and the banking industry;
     WHEREAS, Consultant desires, in connection with retirement effective the
date hereof from his positions as Vice President and Treasurer of the Company
and as Executive Vice President, Chief Financial Officer and Treasurer of the
Bank and from any and all other positions he may hold at Century or any of its
affiliates, to accept such engagement on the terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the promises and other valuable
consideration and of the mutual covenants and agreement contained herein the
parties hereby agree as follows:
     1.    CONSULTING SERVICES.    Consultant confirms his resignation from all
offices and positions with the Company, the Bank or any affiliate and agrees to
provide services as an independent contractor. Services as an independent
consultant shall be comprised of general consulting services as requested by the
board of directors of the Company and its Co-Chief Executive Officers, which
services may involve advice on strategic planning and operational management,
assisting Century in connection with business development efforts and clients,
participation in public relations and community outreach efforts and such other
duties as may be requested by the Board of Directors of the Company and agreed
to by the Consultant.
     2.    TERM.    Consultant shall commence services on the date hereof and
shall continue such services until August 1, 2009.
     3.    COMPENSATION; EXPENSES.    The Company shall pay the Consultant an
annual contract fee of $85,000 per year beginning on the date hereof, such fee
to be payable monthly throughout the year on the last day of each month. In
addition, the Company shall reimburse Consultant for all reasonable business
expenses.
     4.    MAINTENANCE OF OFFICE.    During the term of this Agreement, the
Company shall continue to provide and make available to the Consultant office
facilities, together with the services of an executive secretary.
     5.    OTHER ACTIVITIES.    Because Consultant will have access to certain
confidential information of Century during the term of this consulting
engagement, Consultant agrees that he will not engage in any competing business
activities without specific prior written consent of the Company. Consultant may
conduct other business that does not directly or indirectly compete with that of
Century.

 



--------------------------------------------------------------------------------



 



-2-
     6.    CONFIDENTIALITY.    Consultant shall treat as confidential and shall
not divulge, furnish or make known to or accessible to, or use for his own
benefit or for the benefit of anyone other than Century, any: customer list,
customer names, customer financial information, marketing data and information,
pricing information, sales policies, commission structures or any other business
information (hereinafter “Proprietary Information”). Consultant agrees that upon
termination of this Agreement, he will not take with him or copy, damage or
destroy any Proprietary Information, including but not limited to any book,
customer list or information, supplier list or information, record, document,
file, data or object relating in any way to the work done or to be done by
Century or its affiliates without prior written consent from the Company. (For
the purposes of this Agreement, “Proprietary Information” shall not include
information known to Consultant prior to any disclosure by Century pursuant
hereto, information that becomes available to the Consultant on a
non-confidential basis from a third party unrelated to Century not under a
confidentiality constraint to Century and information which is publicly
available, other than as a result of disclosure by Consultant.)
     7.    SPECIFIC PERFORMANCE.    The Consultant acknowledges that the harm to
Century will be irreparable in the event of a violation of the provisions of
paragraphs 5 and 6 hereof and that in such event the damages Century would
sustain would be impossible to ascertain in advance. Therefore, it is agreed
that if Consultant should breach the obligations of referenced paragraphs then
the Company shall be entitled to seek injunctive relief and monetary damages
including an award of reasonable attorney’s fees.
     8.    CERTAIN TERMINATION EVENTS.    The Agreement may be terminated by the
mutual agreement of the Company and the Consultant. If Consultant is unable to
continue to fully perform the services contemplated under this Agreement due to
his illness, death, disability or other incapacity, the Company shall be
entitled to cease making payments under this Agreement.
     9.    INDEPENDENT CONTRACTOR STATUS.    Consultant’s relationship to the
Company under this Agreement shall be that of an independent contractor and not
an employee for any purpose whatsoever of Century. As an independent contractor,
Consultant shall have the sole authority to control and direct the performance
of his services, subject to the performance criteria outlined by the Company.
All services shall be subject to the Company’s general rights of review to
assure their satisfactory completion. Consultant agrees that no income, Social
Security or other tax or amount will be withheld or accrued by Century for
Consultant. Consultant shall be fully responsible for Consultant’s own taxes,
including self-employment taxes.
     10.   MEDIATION AND ARBITRATION.    If any dispute arises under this
Agreement, the Consultant and the Company shall negotiate in good faith to
settle such dispute. If the parties cannot resolve such dispute themselves, then
either party may submit the dispute to mediation by a mediator approved by both
parties. If the parties cannot agree to any mediator, or if either party does
not wish to abide by any decision of the mediator, they shall submit the dispute
to arbitration by any mutually acceptable arbitrator, or the American
Arbitration Association (AAA). If the AAA is selected, the arbitration shall
take place under the auspices of the Boston, Massachusetts branch. The costs of
arbitration proceeding shall be borne according to the decision of the
arbitrator, who may apportion costs equally, or in accordance with any

 



--------------------------------------------------------------------------------



 



-3-
finding of fault or lack of good faith of either party. The arbitrator’s award
shall be non-appealable and enforceable in any court of competent jurisdiction.
     11.    INDEMNIFICATION.    The Consultant agrees to indemnify and hold
harmless Century and their respective directors, officers, employees and agents
from and against any losses, claims, damages, expenses and liabilities, joint or
several, (including reasonable attorney’s fees), due to actions, inactions or
claims arising out of, or directly or indirectly related to, the Consultant’s
performance of the services contemplated under this Agreement, the breach of the
confidentiality provisions of this Agreement or Consultant’s failure to comply
with any applicable law or regulation.
     12.    INDEMNIFICATION BY CENTURY.    The Company will indemnify and hold
harmless Consultant against any and all third-party losses, claims, damages,
liabilities, actions, costs or expenses to which he may become subject
(including any legal or other expenses reasonably incurred by or in connection
with investigating any claim against him and defending any action and any
amounts paid in settlement or compromise, provided the Company shall have given
its prior written approval of such expenses, settlement or compromise), insofar
as such losses, claims, damages, liability actions, costs or expenses arise out
of or are based upon; (i) the failure of Century or its employees to comply with
applicable laws, rules and regulations in connection with this Agreement;
(ii) personal injury, death or property damage occurring on the premises of
Century, including any space used by Consultant; or (iii) the negligence or
intentional conduct of Century or its employees.
     The foregoing indemnification is in addition to indemnification from
Century to which Consultant is entitled in his prior capacities at Century.
     13.    NOTICES.    All notices, requests, demands, and other communications
shall be deemed to have been given if the same shall be in writing and shall be
delivered personally or sent by registered or certified mail, postage prepaid,
and addressed as set forth below:

             
     A.
  If to Consultant:   B.   If to Century:
 
           
 
  Paul V. Cusick       Barry R. Sloane and Jonathan G. Sloane
 
  66 Edmunds Road       Co-Chief Executive Officer
 
  Wellesley, MA 02481       Century Bancorp, Inc.
 
          400 Mystic Avenue
 
          Medford, Massachusetts 02155

     14.    MISCELLANEOUS.    This Agreement shall be governed by and
interpreted under and according to the laws of the Commonwealth of
Massachusetts. This Agreement may not be amended or changed, unless such
amendment or change is made in writing and approved by both the Consultant and
the Company. This Agreement supersedes any and all prior oral agreements or
understandings relating to this matter between the Company and the Consultant,
including but not limited to the Letter Agreement.

 



--------------------------------------------------------------------------------



 



-4-
     IN WITNESS WHEREOF, the parties hereto have executed this Consulting
Services Agreement as of the day and year first above written and in duplicate
counterparts each of which shall be deemed to be an original, but both of which
together shall constitute one and the same instrument.

            PAUL V. CUSICK
      /s/ Paul V. Cusick                  

            CENTURY BANCORP, INC.
      By:   /s/ Jonathan G. Sloane       Name:   Jonathan G. Sloane     
Title:   Co-President and Co-CEO    

 